Title: From George Washington to Henry Knox, 26 August 1792
From: Washington, George
To: Knox, Henry



Sir,
Mot Vernon 26. Augt 1792

I have recd your Letter of the 17th inst; with it’s enclosure from Genl Wayne.
Whatever Genl Wayne may require towards the equipmt of his troops for the service for wch they are designed, provided a compliance therewith be authorised by Law, I think had better be granted. powder in particular, precisely such as he desires, I would furnish him with in order that there may be no room for complaint here after on that score; At the same time I must confess that I am no friend to his proposal with respect to enlarging the touch holes—for part of the force of the powder must be expended that way, & when the musket gets a little foul, may not communicate with the pan—it would certainly be better to employ a little more time in loading, where every shot ought to be well & deliberately aimed.
Orders or Advertisements which are intended to be put in the public Gazettes, ought to be well weighed & digested before they are inserted, as they will not only appear in all parts of Europe,

but may be handed to the enemy. To publish beyond the limits of the army, or the vicinity of it, the dastardly behaviour of one’s own troops, is not a very pleasant thing.
Concerning his idea of having a Brand, I have great doubts both as to the legality & policy of the measure; the bad impression it may make in the country, may considerably outweigh the good effects it may produce in the army.
Printed blank Descriptions is, to me, an Irishism; for the true meaning of wch I am at a loss, & which requires an explanation. I am Sir Yr mo: hble Servt

G.W.

